Title: General Orders, 20 December 1778
From: Washington, George
To: 


  
    Head-Quarters Camp Middle-Brook [N.J.] sunday Decr 20th 1778.
    Parole GranthamC. Signs Howe Ireland
    
  
Captain Samuel King of Coll Marshall’s Regiment is appointed Aid-de-Camp to the Baron De Kalb, vice Major Rogers resigned.
The regimental Surgeons are reminded of the standing order to make returns of their sick every monday to the principal surgeon of the Flying-Hospital present & that no sick be sent from Camp to the General Hospital without his certificate.
The Director General of the Flying Hospital quarters at Mr Field’s, Bound-Brook.
